     Case 3:16-cr-00067-TKW-EMT Document 73 Filed 02/09/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                            Case Nos.:    3:16cr67/TKW/EMT
                                                            3:18cv2212/TKW/EMT
JEREMY DAUBON
______________________________/


                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 72). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that Defendant failed to establish that his attorney’s

performance was deficient or that he was prejudiced by any of the alleged (but not

proven) deficient performance.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge=s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendant’s pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody (Doc. 67) is DENIED.

      3.     A certificate of appealability is DENIED.
Case 3:16-cr-00067-TKW-EMT Document 73 Filed 02/09/21 Page 2 of 2




DONE and ORDERED this 9th day of February, 2021.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
